     ORIGINAL
        Case 1:19-mj-06620-UA                         Document 1 Filed
                                                                    1~ 07/17/19 Page 1 of 6

                                                                               -...p
                                                                                       I
                                                                                               ~lt1l1G
Approved: ~ ~ - - ~ - - - -
                                                                                                            6620
         M A ~ . HELLMAN
         Assistant United States Attorney

Before:           HONORABLE KEVIN NATHANIEL FOX
                  United States Magistrate Judge
                  Southern District of New York
 -    -   -   -   -   -   -   -   -   -   -   -   -   -    -   -   -   -   -   -           X
                                                                                                COMPLAINT
 UNITED STATES OF AMERICA
                                                                                                19 Mag.
                  - v. -
                                                                                                Violations of 18
MICHELLE ROLL,                                                                                  U.S.C. §§ 1956 and 2

                                                  Defendant.                                    COUNTY OF OFFENSE:
                                                                                                BRONX
                                                                                           X
SOUTHERN DISTRICT OF NEW YORK, ss.:

         CHRISTOPHER MANZI, being duly sworn, deposes and says
that he    is   a  Special  Agent   with the  Drug  Enforcement
Administration, and charges as follows:

                                                          COUNT ONE

                                      (Money Laundering Conspiracy)

          1.   In or about July 2019, in the SouLhern District of
New York and elsewhere, MICHELLE ROLL, the defendant, and others
known and unknown,    intentionally and knowingly did combine,
conspire, confederate, and agree together and with each other to
engage in money laundering offenses, in violation of Title 18,
United States Code, Sections 1956(a) (1) (A) (i) and (a) (1) (B).

             2.    It was a part and an object of the conspiracy that
MICHELLE ROLL, the defendant, and others known and unknown, in an
offense involving and affecting interstate and foreign commerce,
knowing     that     the   property involved  in    certain  financial
transactions represented the proceeds of some form of specified
unlawful activity, would and did conduct and attempt to conduct
such financial transactions which in fact involved the proceeds of
specified unlawful activity,        to wit,   narcotics offenses in
violation of Title 21, United States Code, Sections 841 and 846,
knowing that the transactions were designed in whole and in part
to promote the carrying on of specified unlawful act.i vi ty, in
violation       of     Title   18,  United   States    Code,   Section
1956 (a) (1) (A) (i)
       Case 1:19-mj-06620-UA Document 1 Filed 07/17/19 Page 2 of 6




            3.     It was further a part and an object of the
conspiracy that MICHELLE ROLL, the defendant, and others known and
unknown, knowing that the property involved in certain financial
transactions represented the proceeds of some form of unlawful
activity, would and did conduct and attempt to conduct such
financial transactions, which in fact involved the proceeds of
specified unlawful activity,     to wit, narcotics offenses in
violation of Title 21, United States Code, Sections 841 and 846,
knowing that the transaction was designed in whole or in part to
conceal and disguise the nature, the location, the source, the
ownership, and the control of the proceeds of specified unlawful
activity, in violation of Title 18, United States Code, Section
1956(a) (1) (B) (i).

         (Title 18, United States Code, Section 1956(h) .)

          The bases for my knowledge and the foregoing charge
are, in part, as follows:

          4.    I am a Special Agent with the DEA. This Affidavit
is based upon my personal participation in the investigation, my
examination of reports and records, and my conversations with other
law enforcement agents and other individuals.         Because this
Affidavit  is being submitted for        the  limited purpose of
demonstrating probable cause, it does not include all of the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in
substance and in part,   except where otherwise indicated.

          5.   Based on my participation in this investigation,
including my conversations with other law enforcement agents, as
well as my review of reports and records, I have learned the
following, in substance and in part:

                a.  Since at    least   in or about     2018,  law
enforcement agents have been involved in an investigation of a
Colombia-based drug trafficking and money laundering organization
(the "DTMLOn) that transports wholesale quantities of controlled
substances, including, among others, powder cocaine, to the United
States for sale by local narcotics distributors..      To receive
payment for these narcotics shipments, the DTMLO relies on a
network of money couriers (the "Couriersn) who pick up proceeds
from the narcotics sales, generally in the form of bulk cash, from
members of the United States-based drug distribution networks.
The Cour.:Lers move the narcotics proceeds through the Cour.:Ler
                                   2
        Case 1:19-mj-06620-UA Document 1 Filed 07/17/19 Page 3 of 6



network to funnel money to the DTMLO by means that mask the origin
of the proceeds ( the "Courier Scheme") .   The investigation has
learned that the Couriers typically operate as follows:

                      i. First, the Couriers are directed by
Colombian-based members 9f the DTMLO to meet with local or regional
drug distributors (the "Dealers") to pick up the cash proceeds of
the narcotics trade (the "DTMLO Money"). The cash proceeds are
typically packaged inside bags or other containers that conceal
their contents.

                     ii. Next, the Couriers are directed by the
DTMLO to meet with a particular individual (the "Drop") who will
receive the DTO Money. The Couriers are instructed to leave pre-
arranged quantities of the DTMLO Money with the Drop.

                    iii. To maintain security, the Couriers will
be advised that the Drop will have a pre-arranged passcode, cipher,
or key (the "Code"), indicating that the Courier is leaving the
DTMLO Money with the correct Drop.    The Code frequently takes the
form of a serial number on a single dollar of United States
currency.

                     iv. After confirming that the Drop has the
correct pre-arranged Code, the Courier will leave the DTMLO Money
with the Drop, and in exchange receive the Code or a portion of
the Code. For example, the Courier may tear a dollar bill in two,
retaining a portion of the dollar bill with a serial number. This
allows the Courier to confirm that the Courier met with the Drop
and provided the DTMLO Money to the Drop as directed.

                     v. The Couriers often travel from outside
specific regions to meet with multiple Dealers and Drops to
transfer the DTMLO Money.

               b.   MICHELLE ROLL, the defendant, is a Courier who
transports narcotics proceeds in California and the New York City
area, among other places.

               c.   On or about July 12, 2019, ROLL traveled from
California to Newark, New Jersey. ROLL checked in at a particular
hotel in Elizabeth, New Jersey ("Hotel-1") and rented a Nissan
Rogue ("Car-1").

               d.   On or about July 15, 2019, I and other law
enforcement agents surveilled ROLL.    ROLL arrived in Car-1 to a
particular location on Tremont Avenue in the Bronx, New Y9r~, wh~.~
ROLL stopped and parked Car-1.   After a short period of time, an
                                    3
       Case 1:19-mj-06620-UA Document 1 Filed 07/17/19 Page 4 of 6



individual approached Car-1. Law enforcement observed ROLL lower
the driver's window of Car-1 and hand that individual a small bag
 ( "Bag-1") with looped handles from which colorful tissue paper
could be seen protruding, which bag had the appearance of a gift
bag.    ROLL then closed the driver's window of Car-1 and returned
to Hotel-1.

                e.  On or about July 16, 2019, I and other law
enforcement agents observed ROLL leave Hotel-1 and enter Car-1,
alone.   I observed that as ROLL exited Hotel-1, ROLL had in her
possession one large tote bag, which had two long handles and was
open at the top.    Inside of the tote bag, I observed multiple
smaller bags with looped handles from which colorful tissue paper
could be seen protruding ("Bag-2," "Bag-3," Bag-4," and, together
with Bag-1, the "Bags"). I observed that the Bags appeared to be
similar, in that Bags-2, -3, and -4 had an identical appearance to
the appearance of Bag-1.   I observed ROLL place Bags-2, -3, and -
4 inside the trunk of Car-1, as depicted below:




               f.   After leaving Hotel-1 with the Bags on July
16, 2019, ROLL was surveilled driving to a retail establishment,
where ROLL parked Car-1 and entered that retail establishment.
After a period 9t t1m~, ~Q~~ returned to Car-1, when I and oth~r
law enforcement agents approached ROLL.  During the conversation
                                   4
        Case 1:19-mj-06620-UA Document 1 Filed 07/17/19 Page 5 of 6



that followed, ROLL consented to a search of Car-1.    Prior to the
search, ROLL was asked if any of her belongings were inside Car-
l, and ROLL replied, in substance and in part, that Car-1 contained
gifts she was bringing to other people. During the search of Car-
l, I located, among other things: ( i) a rental agreement between
ROLL and a rental company for Car-1; (ii) a piece of note paper
bearing the name of Hotel-1 ("the Note"); and (iii) Bags-2, -3,
and -4 inside the trunk of Car-1.

               g.   Inside of each of Bags-2, -3, and -4, I
observed bundles of United States currency, totaling approximately
$140,000 in $100 denominations inside the colorful tissue paper,
as depicted below:




                h.   I observed that the Note, recovered from Car-
l, bore names, each of which was followed by a series of numbers
which I believe based on my training and experience to be related
to the Courier Scheme.    First, the names are each followed by a
telephone number.   Next, the telephone number is followed by a
serial number, which I believe based on my training and experience
to represent the Code which corresponds to the particular name.
Next, the serial number is followed by a figure, which I believe
based on my training and experience to represent,the amount 9f PTQ
Money the Courier is directed to leave the Drop. Additionally, on
                                    5
             Case 1:19-mj-06620-UA Document 1 Filed 07/17/19 Page 6 of 6
,·

     the Note was an address located in New York City (the "Address").
     Based on investigation and checks of law enforcement databases, I
     have determined that an individual resides at the Address whose
     first name matches one of the names on the Note.

                    i.   ROLL was taken into custody, at which time law
     enforcement observed ROLL to be in possession of four cellular
     telephones. With respect to the cellular telephones, ROLL stated,
     in substance and in part, among other things, that three of the
     cellular telephones were for work. Based on my training and
     experience, I know that individuals who engage in drug trafficking
     and money laundering frequently use multiple cellular telephones
     to coordinate their transactions and avoid law enforcement
     detection.

          WHEREFORE, the deponent respectfully requests that MICHELLE
     ROLL, the defendant, be imprisoned or bailed, as the case may be.




                                      Special Agent
                                      Drug Enforcement Administration


     Sworn to before me this
      lJ day of July, 2019



     HONORABLE KEVIN NATHANIEL FOX
     United States Magistrate Judge
     Southern District of New York




                                        ·6
